Title: Tuesday July 29th. 1766.
From: Adams, John
To: 


       At Boston—bought Gilberts Law of Evidence. Heard some Cases of Bastardy in the Sessions. William Douglass was charged by a Dutch Girl with being the father of a Bastard Child born of her Body. Auchmuty is employed, in sessions, and every where. The same heavy, dull, insipid Way of arguing every where—as many Repetitions as a presbyterian Parson in his Prayer—tedious as Applin. Volubility, voluble Repetition and repeated Volubility—fluent Reiterations, and reiterating Fluency. Such nauseous Eloquence always puts my Patience to the Torture. In what is this Man conspicuous? in Reasoning? in Imagination? in Painting? in the Pathetic? or what? In Confidence, in Dogmatism, &c. His Wit is flat, his Humour is affected, and dull.
       To have this Man represented as the first at the Bar is a Libel upon it—a Reproach and disgrace to it.
      